Citation Nr: 1620999	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-37 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to May 22, 2015, and in excess of 70 percent from May 22, 2015.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric Zimmerman, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Hartford, Connecticut, which denied an increased disability rating in excess of 30 percent for PTSD.  This case was first before the Board in May 2013, where the Board, in pertinent part, denied an increased disability rating in excess of 30 percent for the service-connected PTSD.

The Veteran appealed the May 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 memorandum decision, the Court vacated and remanded the Board's denial of an increased disability rating in excess of 30 percent for PTSD.  Specifically, the Court held that the Board erred in failing to adequately address certain lay and medical evidence indicating that the Veteran's symptoms may have warranted a disability rating in excess of 30 percent, including evidence that the Veteran had a tendency to minimize the severity of the PTSD symptoms when describing them.  

In the instant decision, the Board discusses all of the relevant law and evidence, including the Veteran's tendency to minimize symptoms, and finds that the Veteran's mental health symptoms, and the resulting occupational and social impairment, are similar in severity, frequency, and duration to those enumerated in the 70 percent rating criteria for the entire rating period on appeal.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

This instant matter was returned to the Board, and in a January 2015 decision, the issue on appeal was remanded to obtain outstanding treatment (medical) records and to schedule the Veteran for a new VA mental health examination.  The record reflects that VA obtained the outstanding treatment records and the Veteran received a new VA mental health examination in May 2015.  Further, while on remand the RO granted a staged increased disability rating of 70 percent for the service connected PTSD from May 22, 2015, the date of the new examination.  As such, an additional remand to comply with the previous remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 12, 2008, a date within one year of the October 31, 2008 increased rating request, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the rating period from July 12, 2008 to May 22, 2015, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the rating period from May 22, 2015, the criteria for an increased disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board remands the issue of entitlement to a TDIU.  As such, further discussion of VA's duties to notify and to assist as to that issue is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In November 2008, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January 2009 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in an October 2009 statement of the case (SOC), and multiple supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA mental health examinations in December 2008, September 2011, and May 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased rating for the service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran has advanced that symptoms of the service-connected PTSD have worsened.  In the instant decision, the Board first analyzes whether the symptoms observed at the time of the May 22, 2015 VA mental health examination, when considering all the evidence of record, more nearly approximated occupational and social impairment warranting a 70 percent or total 100 percent disability rating.  Then, upon finding that the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, warranting a 70 percent disability rating, the Board analyzes the evidence of record to determine when the Veteran first became entitled to the 70 percent disability rating.  After reviewing all the relevant evidence of record, resolving all reasonable doubt in favor of the Veteran, and considering the June 2014 memorandum decision, the Board finds that the Veteran became entitled to a 70 percent disability rating for the service-connected PTSD on July 12, 2008, a date within one year of the October 31, 2008 increased rating request, as that was the first date on which the evidence reflected that the Veteran's symptoms had worsened after being diagnosed with tonsil cancer.


Rating PTSD from May 22, 2015

The Veteran received a VA mental health examination in May 2015.  As discussed above, based upon the VA examiner's findings, in a July 2015 rating decision the RO granted an increased disability rating for the PTSD of 70 percent from the date of the examination, May 22, 2015.  Initially, the Board will consider whether the evidence reflects that the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated total occupational and social impairment to warrant a 100 percent disability rating for this period.

Per the May 2015 VA mental health examination, the Veteran was brought to the examination by his sister.  The sister advanced that the Veteran's sleep was poor and that the Veteran was not allowed to drive due to "persistent intrusive thoughts about killing himself by crashing his car."  The Veteran's sister further conveyed that a few years earlier while riding in the car the Veteran stated that he was going to "end it now."  Per the VA examiner, the Veteran's sister appeared emotional and anxious when relaying the events.

Under relevant social and family history, the VA examiner in May 2015 noted that the Veteran now lives with nieces and nephews.  The family was very supportive and assists with transportation.  Every night the Veteran would visit his mother who was recently moved to a nursing home.  The Veteran attends church twice per week and has friends there.  Further, the Veteran also has a group of friends with which to watch Monday Night Football.  Finally, the report reflects that the Veteran does favors for friends who are homeless and/or are in other unfortunate circumstances.  Concerning the Veteran's occupational abilities, it was noted that the Veteran continues to work in condo maintenance; however, recently the Veteran had to cut hours back from 25 to 15 hours per week.

As to mental health symptoms, at the May 2015 VA examination, the Veteran advanced having frequent intrusive thoughts about intentionally crashing while driving; however, the Veteran denied ever having attempted suicide.  When such suicidal thoughts would manifest, the Veteran's would think of friends and family and would pull the vehicle over.  Additional diagnosed symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran advanced having greatly minimized symptoms in the past, but after learning more about PTSD, the Veteran reported trying to be more honest about the symptoms.  As such, the Board finds that the above is an accurate description of the Veteran's symptoms at the time of the May 2015 VA mental health examination.  The VA examiner opined that the symptoms resulted in occupational and social impairment with reduced reliability and productivity, and not total occupational and social impairment.

As can be seen above, per the May 2015 VA mental health examination, the Veteran has a wide range of PTSD symptoms that reflect the types of symptoms contemplated by the 30, 50, and 70 percent disability rating criteria.  Also as discussed above, VA has previously found that this conglomerate of symptoms warrants a 70 percent disability rating.  See July 2015 rating decision.  The Board will not disturb this favorable finding.  As such, at least for the period from May 22, 2015, the Board need only consider whether the occupational and social impairment caused by these symptoms are of such severity, frequency, and duration as to warrant a 100 percent disability rating.

The Board notes that there are extensive VA treatment records detailing the symptoms and treatment of the service-connected PTSD; however, such records do not reflect mental health symptoms and/or occupational or social impairment beyond that identified in the May 2015 VA mental health examination.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect PTSD symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period from May 22, 2015.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against finding that the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximate total occupational and social impairment to warrant a 100 percent disability rating.  The Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life and work; however, the evidence of record does not reflect that at any time the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating.  

While the examination report listed under "symptoms" some symptoms that sound like those of the 100 percent criteria, the VA examiner's further description of the reported symptoms and assessment of these symptoms shows that they do not show 100 percent disability rating symptoms or total occupational and social impairment caused by these symptoms.  Specifically, per the May 2015 VA mental health examination listed such symptoms include persistent delusions or hallucinations, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; however, under the behavioral observations section of the same examination report, the same examiner wrote that the only chronic intrusive thoughts pertained to crashing his car intentionally, and that he had historically been able to manage these feelings by thinking about his family and pulling over.  The VA examiner indicated that the Veteran had above average risk, but had strong family supports and was not at imminent risk for suicide and homicide, and insight and judgment were fair and improving.  

This evidence reported or observed at the May 2015 VA examination, along with the other evidence of record, reflects that the severity, frequency, and duration of these symptoms have not resulted in total occupational or social impairment.  Such a finding is supported by the fact that the VA examiner in May 2015, after considering all of the observed symptoms, the evidence of record, and the Veteran's history of minimizing symptoms, opined that the occupational and social impairment did not result in total occupational or social impairment, but rather caused reduced reliability and productivity.  A finding which is supported by the VA mental health treatment records during the relevant period.

As to occupational impairment, for approximately the past 15 years (see September 2011 and May 2015 VA mental health examinations), the Veteran has worked part-time doing condominium maintenance.  In the instant decision, the Board remands the issue of entitlement to a TDIU as this employment might not be "substantially gainful;" however, substantially gainful or not, the condominium maintenance work is still employment for which the Veteran continues to be paid.  At the most recent VA mental health examination, the Veteran advanced being able to work for approximately 15 hours per week.  As such, it cannot be said that the Veteran has total occupational impairment when, by his own admission, he is able to work at least 15 hours per week.

Concerning social impairment, the evidence again reflects that the Veteran does not have total social impairment.  Per the May 2015 VA examination, the Veteran lives with family, all of whom are very supportive.  The Veteran's sister was a part of the May 2015 VA mental health examination at the Veteran's own request.  Every night, on his own initiative, the Veteran visits his mother in the nursing home.  Friendships are being maintained by the Veteran in multiple social groups, including a church group of friends and a football group of friends.  The Veteran even engages with those less fortunate, such as the homeless, in order to help them out of their bad situations.  The evidence does not reflect that these are the actions of someone with total social impairment.

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the PTSD related symptoms do not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating from May 22, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for PTSD in excess of 70 percent from May 22, 2015, or for any prior period currently on appeal.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, § 4.130, Diagnostic Code 9411.

Rating for PTSD prior to May 22, 2015

As the Board has found that the occupational and social impairment reflected by evidence of record from May 22, 2015 more nearly approximates a 70 percent disability rating for deficiencies in most areas, the Board will consider whether the 70 percent disability rating is warranted prior to May 22, 2015.  Initially, the Board notes that the evidence of record prior to May 22, 2015, primarily VA examinations and treatment records, does not reflect the multitude of symptoms diagnosed at the May 2015 VA mental health examination.  In finding that a 70 percent disability rating is warranted from July 12, 2008, a date within one year of the October 31, 2008 increased rating, the Board has specifically contemplated the June 2014 memorandum decision and the relevant lay and medical evidence of record reflecting that the Veteran underreported and/or minimized symptoms of the mental health disability during the relevant period on appeal.

Per a July 12, 2008 VA treatment record, within one year of the date of request for increase, the Veteran was noted as having anxiety related to a new cancer diagnosis.  Subsequently, the Veteran received a mental health evaluation in October 2008.  The Veteran complained of being anxious and depressed.  The Veteran also conveyed having suicidal ideation without intent.  Per the report, the Veteran was undergoing treatment for the tonsillar cancer at that time.  At the conclusion of the examination, the VA examiner assigned a GAF of 44, denoting serious mental health symptoms.  An April 2009 VA treatment record conveys that the Veteran's PTSD symptoms were exacerbated after the diagnosis and treatment for tonsillar cancer.  Later that same month, an April 2009 VA treatment record reported that at that time the Veteran had significant PTSD symptoms.

The Veteran received a VA mental health examination in December 2008.  The examination report reflects that the Veteran advanced having worsening mental health symptoms since being diagnosed with cancer.  At the conclusion of the examination the VA examiner diagnosed mild to moderate PTSD symptoms; however, the Board notes that the VA examiner failed to discuss the Veteran's report of suicidal ideation only two months earlier.  

In a June 2010 statement, the Veteran's sister expressed concerns that the Veteran was holding back during therapy sessions and being frugal when discussing feelings.  Presumably, this would have included at the time of the December 2008 VA mental health examination.

The Veteran received a new VA mental health examination in September 2011.  In the examination report the VA examiner specifically noted that both the Veteran and treating clinicians had previously commented on the Veteran's tendency to minimize symptoms.  Specifically, the Veteran advanced not wanting to be a burden and he liked to keep things to himself.  Per the examination report, symptoms noted at that time included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  This range of symptoms includes those found in the rating criteria for 30 to 70 percent disability ratings.  While one of the 100 percent criteria of intermittent inability to perform activities of daily living was referenced, the evidence of record in this case does not show actual inability to perform activities of daily living.  For instance, during the September 2011 examination the Veteran was casually dressed.  VA treatment records from this period also do not reflect that the Veteran had serious grooming or hygiene difficulties.  Rather, any such grooming difficulties appear to be more like that seen at the May 2015 VA mental health examination where the Veteran appeared wearing paint-covered clothing, and that was explained by the fact that he had recently finished work.     

The evidence shows PTSD symptoms commonly associated with rating criteria at 30 or 50 percent rating; however, the Board has considered that the Veteran minimizes reporting of symptoms during this period, and only began to fully report such symptoms and impairment at the time of the May 2015 VA examination.  

At the May 2015 VA mental health examination the Veteran acknowledged having greatly minimized symptoms of the PTSD in the past.  Further, the Veteran's sister advanced that the Veteran had been having suicidal thoughts of driving the car off the road for at least the previous few years.  Taking into account that the Veteran tended to minimize reporting of symptoms prior to May 2015, the Board finds that for the period prior to May 2015 the Veteran's occupational and social impairment likely was of such severity, frequency, and duration to more nearly approximate the 70 percent disability rating, as reflected in the May 2015 VA mental health examination where the Veteran did fully report symptoms and occupational and social impairment.  Such evidence more nearly approximates a 70 percent disability rating for the period prior to May 22, 2015.  38 C.F.R. §§ 4.3, 4.7. 

After a review of all the evidence, lay and medical, the Board finds that the symptoms identified at the time of the May 22, 2015 VA mental health examination, which for the reasons discussed above (and with the resolution of reasonable doubt in the Veteran's favor) warrant a 70 percent disability rating for occupational and social impairment with deficiencies in most areas, first manifested on July 12, 2008, which was within one year of the October 31, 2008 date of claim.  See Hart, 21 Vet. App. 505.  

As discussed above, per the VA treatment records, the VA examiner at the September 2011 VA mental health examination, and the Court in the June 2014 memorandum decision, the evidence reflects that prior to the May 22, 2015 VA mental health examination the Veteran had a tendency to underreport and minimize mental health symptoms.  Despite this, the evidence of record prior to May 22, 2015 reflects that, even minimizing the symptoms, the Veteran still showed symptoms, and corresponding occupational and social impairment, warranting a rating in excess of 30 percent.  

Having reviewed all the evidence of record, the Board finds that it first became factually ascertainable that the Veteran's PTSD symptoms had worsened on July 12, 2008, a date within one year of the October 31 request for increase.  As discussed above, the evidence conveys that the Veteran's PTSD symptoms worsened after the Veteran was diagnosed with and treated for tonsil cancer.  A July 12, 2008 VA treatment record, which was within one year of the October 31, 2008 date of request for increase, reflects that the Veteran was noted as having anxiety related to a new cancer diagnosis.  

As this was the first treatment record reflecting that the Veteran was having mental health symptoms related to the cancer, and as this record was within one year of the October 31, 2008 date of request for increase, this Board finds that July 12, 2008 is the date on which the Veteran first became entitled to an increased disability rating of 70 percent for the service-connected PTSD.  See 38 C.F.R. § 3.400(o) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  As no earlier treatment record reflects an increase in mental health symptoms related to the cancer diagnosis, and/or any increase in mental health symptoms whatsoever, a disability rating in excess of 30 percent is not warranted at any point during the period from October 31, 2007 (one year prior to the date of request for increase) to July 12, 2008.

For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence shows that a disability rating of 70 percent is warranted for the service-connected PTSD for the period from July 12, 2008 to May 22, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Further, as discussed above, as the evidence conveys that the symptoms reflected from July 12, 2008 to May 22, 2015 are no worse than the symptoms identified at the May 22, 2015 VA mental health examination, a disability rating of 100 percent for total occupational and social impairment is not warranted at any point during the relevant increased rating period on appeal for the previously discussed reasons.  38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and some suicidal ideation, among other symptoms discussed above.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

For the rating period from July 12, 2008 to May 22, 2015, an increased disability rating of 70 percent, but no higher, for PTSD is granted; for the rating period from May 22, 2015, an increased disability rating in excess of 70 percent is denied.


REMAND

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD and a claim was filed for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  

As discussed above, the evidence of record reflects that during the relevant rating period on appeal the Veteran worked part time doing condominium maintenance.  Per the May 2015 VA mental health examination, the Veteran has recently had to cut the hours worked back from 25 to 15.  The VA examiner noted that this was due, in part, to the service-connected PTSD.  The evidence of record is insufficient to determine whether the 15 hours of work per week provides an annual income that exceeds the poverty threshold for one person, in other words, to determine whether the Veteran is substantially gainfully employed; therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for adjudication.

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from October 2014.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities.

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


